Title: Adams’ Minutes of the Trial: Suffolk Superior Court, Boston, December 1769
From: Adams, John
To: 


       Indictment vs. Lt. Ross and Soldiers
       Peter Barber. I had a Warrant from Justice Quincy. Justice fined Riley 5s. I saw 15 or 20 Men all with their drawn swords.
       
       Lt. Ross came in. Mr. Quincy went on with the Mittimus. Riley said he would not pay nor go to Goal. The Word was go. He attempted to go. I took him by the Collar. He struck me with a broad sword. A whispering and a Messenger sent for Mr. Ross who came. Lt. Ross said Go. And he went. I did not hear such Words as do not go.
       Corpl. Finley was there at the Door not in the Room. I saw their broad swords drawn. Arnold and Thornly were there. Cant say I saw these Persons swords drawn.
       Jeremiah Belknap. 14 July between 2 and 3 passing thro Dock Square. Saw about a 12 soldiers, I think all with their broad swords. And I heard em say d—n him well wait for him. At the Justices Door. I heard em say d—n him. They shant carry him to Goal at the Justices the Serjeants Name is Door. And I swear by G—d he shan’t go to Goal. Ross was then in the Justices. Justice said Sir take care of your Men to Ross. He answerd I can do nothing. Riley said I’le go. Barber said you shant go. I seizd Riley, and out at the Door we went, half a dozen broad swords, upon us, and I had 3 fingers cutt.
       I did not hear Ross say go or not go. I thought Ross connived, because he held the Door open while Riley passed him.
       Dr. Jno. Loring. I saw a Number of Soldiers round Winships Cart, insulting him. Justice went.
       I heard one of the Soldiers go say to another, go fetch Lt. Ross. Ross came. I heard em sware, Riley should not go to Goal. And if the Inhabitants, insulted em they would take their own Satisfaction. I went and told Ross. He said He could not help it.
       I cant swear to any one Person. There were about 15 or 20.
       Ross gave no orders or Reproof to the Soldiers.
       Thos. Ross Foster. 1/2 Way between Perrys and Quincys. A Cart. I saw a Number of Soldiers there with their Swords in their Hands. Not drawn. They swore by God Riley should not go to Goal.
       Finly said God d—n your blood, and I think I saw him draw his sword. One Grenadier carried the Prisoner off. The Inhabitants Soldiers said seize the Prisoner if you dare. Jackson I saw there, and Thornley. It is clear in my Mind that I saw em, and clear that I saw Finly with a sword in his Hand, and saw his Hand on it attempting to draw it.
       R.
       Wm. Mills. Saw the Soldiers at the Door. They said he should not go to Goal. A Dozen with swords. Saw a Number with their swords drawn. Arnold. Thornly. They had Bayonetts. They were in the Company with the Soldiers who said he should not go to Goal.
       
       All in a Bunch, and many said he should not go.
       Abraham Hunt. They would be damnd if the Prisoner should go to Goal. Quincy told Ross there was like to be a Rescue. Ross said he could do nothing with em. Rily said he would not pay. I went out and heard the Threats a 2d time. Ross said a 2d Time he could do nothing with em. I saw Ross go towards the Door, and then Riley attempted it too. Barber was knockd down. Quincy told Ross a 3d time to disperse the Men. After the Prisoner was rescued, Ross told the serjeant to take the Men to the Barracks which he did immediately. Ross was in sight of the Blows when struck. Ross was at the Door or in the alley, when Barber was struck, near enough to see. Some of the Grenadiers went off with Riley. Some stayd. Jackson and Finley I knew.
       Saml. Downes. Ross said What can I do? I cant help it. Ross said he would go. Riley said he’d go too. Ross said dont go.
       Mr. Wm. Greenleaf. In my Chamber I heard an unusual Screaming. Soldiers with their Cutlaces flourishing, to keep off the Inhabitants. And afterwards had came down 2 Pair of stairs and went out in the street and then heard Ross say go to your Barraks.
       Stephen Greenleaf Jnr. Soldiers insulting the Butcher, and challenging. Those Soldiers drew towards the Door cursing and swearing that Rily should not go to Goal. The Soldiers opend to right and left and Rily went threw. And he saying take me now if you dare. Afterwards Ross came out and said you Rascalls to your Barracks directly. Knew Finley.
       Jno. Hicks. I heard ’em at the Door say Mr. Ross will be hear in a Minute. Riley said, if you go, I’le go follow and defend myself. Ross said dont go, or stay. Then Riley said again I’le go, and Ross made no Answer. I think I saw Jackson. Saw two soldiers sticking the Pavements &c.
       Mr. Auchmuty. Mr. Ross’s Inactivity, no Proof that he was guilty of a Riot. Nor Proof that he aided, incouraged, and abetted.
      